DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 12/15/2020 which has been entered. Claims 1 and 9 have been amended. Claims 2, 5-7, 10, 13 and 14 have been cancelled. No Claims have been added. Claims 1, 3, 4, 8, 9, 11 and 12 are still pending in this application, with Claims 1 and 9 being independent.
Response to Arguments
Applicant's arguments filed 12/15/2020 have been fully considered but they are not persuasive. Applicant argues that Lawrenson does not teach or suggest assisting each voice agent of the one or more voice agents in call if the cognitive load of the voice agent raises beyond predefined threshold using brain-computer interfacing (BCI) as recited in Claims 1 and 9.
The Examiner respectfully disagrees. Applicant argues that the present invention discloses calculating a cognitive load of the voice agent in real-time to recommend call routing; and teaches assisting a voice agent by using a brain-computer interface if the cognitive load calculated during the call raises beyond a predefined threshold. 
It is the Examiner’s position that it is the combination of prior art (Danson, Saushkin, Kulkarni and Lawrenson) that teaches assisting each voice agent of the one or more voice agents in call if the cognitive load of the voice agent raises beyond predefined threshold using brain-computer interfacing (BCI) as recited in Claims 1 and 9.
In paragraph [0058], Danson indicates biometric sensors may be activated throughout a work day to provide ongoing monitoring of an agent. Danson further describes ongoing monitoring as providing a comparison of biometric measurements during down times (which may serve as a baseline) and periods during which the agent is working. This may help to 
In paragraphs [0049] – [0058], Lawrenson describes providing assistance to an agent via a graphical user interface (GUI). In paragraph [0050], Lawrenson describes customized help information being offered to an agent based on emotional state which are tied to cognitive processes. In paragraph [0051], Lawrenson describes cognitive state as including a high cognitive load. In paragraphs [0052] – [0058], Lawrenson describes the generation of personalized help information to assist the agent.
In paragraph [0070], Lawrenson describes cognitive states and conditions that cause cognitive states as illustrated in Table 1. The conditions in Table 1 associated with high cognitive load provide thresholds that when met result in the cognitive state (high cognitive load) being recognized. As a result of the high cognitive load being reached the help described by Lawrenson is provided. It would be obvious to stop providing assistance once a high cognitive load is no longer detected.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, 8, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over DANSON et al (2018/0110460 A1) in view of Saushkin (2010/0158238 A1), and further in view of KULKARNI (2011/0150189 A1) and LAWRENSON et al (2017/0316707 A1).


Danson also teaches identifying at least one voice agent of the one or more voice agents based on an agent-customer matching score computed from skill-set profile analysis, cognitive load and a predicted emotive state of the at least one voice agent (Danson: Figure 4 – References 404 and 438; Page 6, Paragraph [0057]; Page 9, Paragraph [0079]).
Danson continues to teach assessing cognitive load of each voice agent of the one or more voice agents in the simulated environment of voice-based call center using cognitive load analysis model, wherein the physiological signals from each voice agent is analyzed (Danson: Page 5, Paragraphs [0046] – [0050] and [0052]); analyzing emotive state of each voice agent based on the voice agents physiological signals of the one or more voice agents in the simulated environment of voice-based call center using emotion prediction model (Danson: Page 3, Paragraph [0031]; Page 7, Paragraph [0062]).
Danson does not teach analyzing a skill-set profile of each voice agent using a static skill-set model and a dynamic skill-set model, wherein the static skill-set model provides the static skill-set profile of the voice agent and the dynamic skill-set model represents the dynamic skill-set profile of the voice agent, wherein the static skill-set profile of voice agent includes a qualification of the voice agent.  
However, Saushkin teaches analyzing a skill-set profile of each voice agent using a static skill-set model and a dynamic skill-set model, wherein the static skill-set model provides the  qualification of the voice agent (Page 4, Paragraph [0041] and [0042]).
(Note: In paragraphs [0053] and [0054], Saushkin describes an agent skills model [ASM] that is made up of two subcomponents: 1) classic skills object and 2) agent bio-performance model [ABPM]. The classic skills object includes attributes that define agent skills [i.e. static skill set model] which may include product knowledge, language fluency, equipment capabilities, and customer service. In paragraphs [0036] – [0038], Saushkin indicates that the ABPM is a dynamic object model that may be periodically or continuously updated [i.e. dynamic skill-set model]. The ABPM defines the bio-state or skills of an agent and includes an agent voice analysis object [AVAO], an agent input analysis object [AIA O] and an agent posture analysis object [APAO])
(Note: In paragraph [0003], Applicant’s Specification indicates routing of customer communication may be based on at least one of an expertise level, and language proficiency. In paragraph [0041] and [0042], Saushkin provides an example of an ABPM stored in a server where agents in a queue must be capable of typing 150 words per minute, speak fluent English and be capable of reading a script with a 98% accuracy rating. The ability of an agent to speak fluent English reads on the recited qualification of the voice agent; while typing 150 words per minute and be capable of reading a script with a 98% accuracy rating is evidence of an expertise level)
Danson does not teach analyzing emotive state of each voice agent based on the voice agents physiological signals of the one or more voice agents in the environment of voice-based 
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson with the method as taught by Saushkin to consider agent biometrics as a factor when making routing decisions based on current levels of agent performance as an additional consideration in normal routing to further optimize contact center efficiency.
The combination of Danson and Saushkin does not teach receiving one or more requests from one or more customers to have a call with a voice agent in a simulated environment of voice-based call center. However, Kulkarni teaches receiving one or more requests from one or more customers to have a call with a voice agent in a simulated environment of voice-based call center (Page 1, Paragraphs [0006] and [0007]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson and Saushkin with the method as taught by Kulkarni to execute a simulation that models an active call center environment where call center agents reactions under different conditions can be tested to obtain results which can be used to create rules to be implemented in a real-time call center environment. 
The combination of Danson, Saushkin and Kulkarni does not teach wherein the dynamic skill-set profile for each voice agent is built in real time based on the cognitive load of the voice agent at that point of time based on physiological signal collected using wearable devices and also the performance of the voice agent previously observed during one or more different 
However, Lawrenson teaches wherein the dynamic skill-set profile for each voice agent is built in real time based on the cognitive load of the voice agent at that point of time based on physiological signal collected using wearable devices and also the performance of the voice agent previously observed during one or more different category of calls (Tables 1 and 3 –Cognitive/Emotional State: Page 4, Paragraph [0068] – Page 5, Paragraph [0072]; Page 6 –Paragraph [0075] – Page 7, Paragraph [0080]).
Lawrenson also teaches assisting each voice agent of the one or more voice agents in call if the cognitive load of the voice agent raises beyond predefined threshold using brain-computer interfacing (BCI) and withdrawing the BCI based assistance if the cognitive load of the voice agent again drops below the predetermined threshold (Page 3, Paragraphs [0049] – Page 4, Paragraph [0058]). 
(Note: In paragraph [0070], Lawrenson describes cognitive states and conditions that cause cognitive states as illustrated in Table 1. The conditions in Table 1 associated with high cognitive load provide thresholds that when met result in the cognitive state (high cognitive load) being recognized. As a result of the high cognitive load being reached the help described by Lawrenson is provided. It would be obvious to stop providing assistance once a high cognitive load is no longer detected)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Danson, Saushkin and Kulkarni with the method as taught by Lawrenson to identify a specific issue an agent is having and provide 
As per Claims 3 and 11, Danson teaches wherein the cognitive load analysis models are developed for each voice agent based on one or more different types of calls with the voice agent (Page 6, Paragraph [0057]; Page 9, Paragraph [0082]).
As per Claims 4 and 12, the combination of Danson, Saushkin, Kulkarni and Lawrenson teaches wherein the cognitive load analysis models are used to define the threshold used on cognitive load for each voice agent. (Note: In paragraph [0121], Kulkarni describes the simulation of what-if scenarios [providing settings/defining thresholds] in a call center environment under various conditions. In paragraph [0057], Danson describes routing algorithms that consider the relative workload sand current biometric state [i.e. cognitive load] of call center agents when making routing decisions)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Danson, Saushkin and Kulkarni with the method and system as taught by Lawrenson to identify a specific issue an agent is having and provide customized assistance tailored to the specific issue being experienced by the agent rather than generalized boilerplate which does not fully address the specific issue the agent is currently experiencing.
As per Claim 8, Danson teaches constant monitoring of cognitive load of each voice agent during a telephonic communication; and providing assistance if the cognitive load exceeds predefined threshold level (Figure 4 – Reference 438; Page 9, Paragraph [0079]).
306 and 308; Page 5, Paragraph [0044]).
Danson further teaches a plurality of wearable devices, wherein the wearable devices includes Electroencephalogram, sweat sensor, speech and body analyzer, heart beat analyzer, etcetera (Figure 1 – Reference 180; Figure 3 – Reference 300; Page 5, Paragraph [0042] and [0043]; Page 6, Paragraph [0053]); a plurality of interfacing modules (Figure 3 – References 310, 312, 314, 316, 317, and 318; Page 5, Paragraphs [0045] – [0050]); a processor communicatively coupled with memory (Figure 3 – References 304 and 308; Page 5, Paragraph [0044]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Danson, Saushkin and Kulkarni with the method and system as taught by Lawrenson to identify a specific issue an agent is having and provide customized assistance tailored to the specific issue being experienced by the agent rather than generalized boilerplate which does not fully address the specific issue the agent is currently experiencing.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. KAPLAN (2016/0071393 A1), MESTHA et al (2016/0157776 A1), Agapi et al (2007/0121824 A1), Garcia Molina et al (2011/0238685 A1), Bruno (2020/02656942 A1), Falconer et al (2016/0174843 A1), Paek et al (2004/0264672 A1), Pakhchanyan et al (2015/0206090 A1), Zuckerman-Stark et al (8,512,240 B1), Ripa et al (2014/0140497 A1) and .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587.  The examiner can normally be reached on Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KHARYE POPE/Examiner, Art Unit 2652 



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652